DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 15-22 are pending in this application.
Claim 22 is amended.
Claims 1-12 and 15-22 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 October 2020 is being considered by the examiner. 

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi et al. (US pub 2018/0157037 A1). 
Regarding claim 1, Kasazumi teaches a method for providing information to a user of a vehicle, the method comprising: ascertaining a point of interest and a proximity of the point of interest to the user (Kasazumi: Para. 0030, 0033, Fig. 3; human body detector obtains information regarding a location of a human present reads on ascertaining a point of interest, locations of the pedestrians relative to the driver's eye reads on proximity of the point of interest to the user).
outputting advice, situated virtually in a plane of the road surface, of the proximity to the point of interest to the user by means of a display device of the vehicle. 
However, Kasazumi is deemed to disclose an equivalent teaching. Kasazumi includes a virtual image which seems to be present on the outside of the windshield (in a plane of the road surface) (Kasazumi: Para. 0025). Figure 3 displays an overlap between a front scene and the image which the driver can view providing an example of an image situated virtually in a plane of the road surface (Kasazumi: Para. 0028). The BRI of “outputting advice” would be any information, such as the distance to a turn or an indicator of pedestrians (Kasazumi: Para. 0029-0031, Figure 3). The BRI of “the proximity to the point of the user by means of a display device of the vehicle” does not exclude the examiner’s interpretation of an icon display of a curved turn or an icon indicating the pedestrians overlapped in the proximity of the pedestrians (Kasazumi: Para. 0033, Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have situated the advice virtually in a plane of the road surface in order to have a virtual image displayed so as to seem to be present outside the car through the windshield (Kasazumi: Para. 0027).
Regarding claim 2, Kasazumi teaches the method according to Claim 1, wherein the display device comprises a head up display (Kasazumi: Para. 0024; head-up display reads on head up display).
Regarding claim 3, Kasazumi teaches the method according to Claim 1, wherein the advice comprises an icon (Kasazumi: Para. 0034; shapes reads on icon).
claim 4, Kasazumi teaches the method according to Claim 1, further comprising: ascertaining a current speed of travel of the vehicle (Kasazumi: Para. 0032; sensors that obtain information regarding a running speed reads on ascertaining a current speed of travel), and outputting the advice a distance or period of time, determined on the basis of the speed of travel, before the point of interest is reached (Kasazumi: Para. 0033; display distances reads on outputting the advice a distance).
Regarding claim 5, Kasazumi teaches the method according to Claim 1, further comprising outputting a pointer in the region of the advice that indicates a direction in which the point of interest is situated (Kasazumi: Para. 0047, Fig. 3; driver can view pictures P1 and P2 overlapping pedestrians reads on the pointer in the region of the advice).
Regarding claim 6, Kasazumi teaches the method according to Claim 5, wherein the pointer is configured as a circular arc section arranged concentrically in relation to a center of the advice (Kasazumi: Para. 0047, Fig. 3; left-turn point indicated by the arrow reads on circular arc section).
Regarding claim 7, Kasazumi doesn’t explicitly teach changing a length of the pointer measured from a center of the advice on the basis of a distance of the vehicle from the point of interest.
However, Kasazumi is deemed to disclose an equivalent teaching. Kasazumi includes a change of shape for the icons (Kasazumi: Para. 0034). In the example figure 3, the left turn arrow shows a curved arrow projected on the plane of the road to turning onto an upcoming street (Kasazumi: Fig. 3). Since the arrow is based on navigation 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pointer of changed length based on distance in order inform the driver about route information, traffic information, or condition of the road surface (Kasazumi: Para. 0093).
Regarding claim 8, Kasazumi doesn’t explicitly teach changing a color of the advice on the basis of a distance of the vehicle from the point of interest.
However, Kasazumi is deemed to disclose an equivalent teaching. Kasazumi includes description that the number, shape, orientation, and color of the icons change due to the state of the vehicle and object (Kasazumi: Para. 0034). Therefore Kasazumi would be capable of changing the color based on distance with the purpose of warning the driver of a pedestrian wandering onto the road in front of the vehicle.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have color changing due to distance in order inform the driver about route information, traffic information, or condition of the road surface (Kasazumi: Para. 0093).
Regarding claim 9, Kasazumi teaches the method according to Claim 1, further comprising ascertaining a multiplicity of points of interest and outputting joint advice of multiple points of interest (Kasazumi: Para. 0029, Fig. 3; pictures P1 to P6 are specific examples of virtual images reads on ascertaining a multiplicity of points of interest).
Kasazumi doesn’t explicitly teach a predefined multiplicity of points of interest in predefined proximity to the vehicle has been reached.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a predefined multiplicity of points of interest in order to have a virtual image displayed so as to seem to be present outside the car through the windshield (Kasazumi: Para. 0027).
In the following limitation, Kasazumi teaches if the points of interest are situated in sufficiently matching directions relative to the vehicle (Kasazumi: Para. 0047, Fig. 3; pictures P1 and P2 overlapping pedestrians reads on points of interest are sufficiently matching directions relative to the vehicle).
Regarding claim 10, Kasazumi teaches a driver assistance system for providing information to a user of a vehicle, the system comprising: a data input (Kasazumi: Para. 0031; car navigation system obtains a route reads on data input); an evaluation unit (Kasazumi: Para. 0031; determines guidance information to be displayed reads on an evaluation unit) and a data output (Kasazumi: Para. 0031; guidance information to be displayed reads on a data output), wherein the evaluation unit is configured to (Kasazumi: Para. 0031; car navigation system reads on evaluation unit) use the data input to ascertain a point of interest and a proximity of the point of interest to the user 
Kasazumi doesn’t explicitly teach use the data output to output advice, situated virtually in a plane of the road surface, of the proximity to the point of interest to the user by means of a display device of the vehicle.
However, Kasazumi is deemed to disclose an equivalent teaching. Kasazumi includes a virtual image which seems to be present on the outside of the windshield (in a plane of the road surface) (Kasazumi: Para. 0025). Figure 3 displays an overlap between a front scene and the image which the driver can view providing an example of an image situated virtually in a plane of the road surface (Kasazumi: Para. 0028). The BRI of “outputting advice” would be any information, such as the distance to a turn or an indicator of pedestrians (Kasazumi: Para. 0029-0031, Figure 3). The BRI of “the proximity to the point of the user by means of a display device of the vehicle” does not exclude the examiner’s interpretation of an icon display of a curved turn or an icon indicating the pedestrians overlapped in the proximity of the pedestrians (Kasazumi: Para. 0033, Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have situated the advice virtually in a plane of the road surface in 
Regarding claim 11, Kasazumi teaches the system according to Claim 10, wherein the system is configured to: ascertain the point of interest and the proximity of the point of interest to the user (Kasazumi: Para. 0030, 0033, Fig. 3; human body detector obtains information regarding a location of a human present reads on ascertaining a point of interest, locations of the pedestrians relative to the driver's eye reads on proximity of the point of interest to the user).
Kasazumi doesn’t explicitly teach output the advice, situated virtually in a plane of the road surface, of the proximity to the point of interest to the user by means of a display device of the vehicle. 
However, Kasazumi is deemed to disclose an equivalent teaching. Kasazumi includes a virtual image which seems to be present on the outside of the windshield (in a plane of the road surface) (Kasazumi: Para. 0025). Figure 3 displays an overlap between a front scene and the image which the driver can view providing an example of an image situated virtually in a plane of the road surface (Kasazumi: Para. 0028). The BRI of “outputting advice” would be any information, such as the distance to a turn or an indicator of pedestrians (Kasazumi: Para. 0029-0031, Figure 3). The BRI of “the proximity to the point of the user by means of a display device of the vehicle” does not exclude the examiner’s interpretation of an icon display of a curved turn or an icon indicating the pedestrians overlapped in the proximity of the pedestrians (Kasazumi: Para. 0033, Figure 3).

Regarding claim 12, Kasazumi teaches a computer program product comprising instructions that, when executed on a programmable processor of a driver assistance system, prompt the processor to perform: ascertaining a point of interest (Kasazumi: Para. 0030; human body detector obtains information regarding a location of a human present reads on ascertaining a point of interest).
Kasazumi doesn’t explicitly teach outputting advice, situated virtually in a plane of the road surface, of the proximity to the point of interest to the user by means of a display device of the vehicle.
However, Kasazumi is deemed to disclose an equivalent teaching. Kasazumi includes a virtual image which seems to be present on the outside of the windshield (in a plane of the road surface) (Kasazumi: Para. 0025). Figure 3 displays an overlap between a front scene and the image which the driver can view providing an example of an image situated virtually in a plane of the road surface (Kasazumi: Para. 0028). The BRI of “outputting advice” would be any information, such as the distance to a turn or an indicator of pedestrians (Kasazumi: Para. 0029-0031, Figure 3). The BRI of “the proximity to the point of the user by means of a display device of the vehicle” does not exclude the examiner’s interpretation of an icon display of a curved turn or an icon indicating the pedestrians overlapped in the proximity of the pedestrians (Kasazumi: Para. 0033, Figure 3).

Regarding claim 15, Kasazumi doesn’t explicitly teach the pointer points in the direction of the point of interest as a teardrop-shaped outline of a symbol of the advice 
However, Kasazumi is deemed to disclose an equivalent teaching. Kasazumi includes geometric shapes such as circular, oval, polygonal, or a free-form curve (Kasazumi: Para. 0091).  The tear-drop shaped outline would be a free-form curve with an oval based center, thus the prior art reads on the claimed invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created a teardrop-shaped outline in order to display a facility, geographical name of a road, or traffic information to the driver (Kasazumi: Para. 0093).
Regarding claim 16, Kasazumi teaches the computer program product of Claim 11, wherein the display device comprises a head up display (Kasazumi: Para. 0024; head-up display reads on head up display).
Regarding claim 17, Kasazumi teaches the computer program product of Claim 11, wherein the advice comprises an icon (Kasazumi: Para. 0034; shapes reads on icon).
Regarding claim 18, Kasazumi teaches the computer program product of Claim 11, wherein when the computer program product is executed on a programmable processor of the driver assistance system, the processor is further prompted to perform: ascertaining a current speed of travel of the means of locomotion (Kasazumi: Para. 0032; sensors that obtain information regarding a running speed reads on ascertaining a current speed of travel); and outputting the advice a distance or period of time, determined on the basis of the speed of travel, before the point of interest is reached (Kasazumi: Para. 0033; display distances reads on outputting the advice a distance).
Regarding claim 19, Kasazumi teaches the computer program product of Claim 11, wherein when the computer program product is executed on a programmable processor of the driver assistance system, the processor is further prompted to perform: outputting a pointer in the region of the advice that indicates a direction in which the point of interest is situated (Kasazumi: Para. 0047, Fig. 3; driver can view pictures P1 and P2 overlapping pedestrians reads on pointer in the region of the advice).
Regarding claim 20, Kasazumi teaches the computer program product of Claim 19, wherein the pointer is configured as a circular arc section arranged concentrically in relation to a center of the advice (Kasazumi: Para. 0047, Fig. 3; left-turn point indicated by the arrow reads on circular arc section).

Regarding claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi et al. (US pub 2018/0157037 A1) in view of Lee et al. (US pub 2014/0019005 A1) and in view of Kahn (US pub 2016/0379422 A1). 
Regarding claim 21, Kasazumi and Lee don’t explicitly teach wherein the user is a driver of the transportation vehicle, wherein the display device is a heads up display device of the transportation vehicle. 
wherein the user is a driver of the transportation vehicle, wherein the display device is a heads up display device of the transportation vehicle (Kahn: Para. 0021, 0022; commercial vehicles, light and medium duty vehicles reads on transportation vehicle; HUD is mounted to or otherwise associated with an area of a vehicle windshield W in front of the driver).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kasazumi and Lee to incorporate Kahn in order to display abnormal vehicle conditions on a heads up display through changing size and color (Khan: Para. 0030).
In the following limitation, Kasazumi teaches wherein the ascertainment of the point of interest and the proximity of the point of interest to the user includes determining a location of the transportation vehicle relative to the point of interest (Kasazumi: Para. 0030, 0033; human body detector obtains information regarding a location of a human present reads on ascertaining a point of interest, locations of the pedestrians relative to the driver's eye reads on proximity of the point of interest to the user).
Kasazumi doesn’t explicitly teach wherein the information provided to the driver is output as the advice on the heads up display and depicts the position of the location of the point of interest as a graphical element representing the point of interest.
However, Kasazumi is deemed to disclose an equivalent teaching. Kasazumi includes a virtual image which seems to be present on the outside of the windshield (in a plane of the road surface) (Kasazumi: Para. 0025). Figure 3 displays an overlap between a front scene and the image which the driver can view providing an example of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have situated the advice virtually in a plane of the road surface in order to have a virtual image displayed so as to seem to be present outside the car through the windshield (Kasazumi: Para. 0027).
In the following limitations, Kasazumi don’t explicitly teach wherein the graphical element is positioned in the plane of the road surface relative to a current location of the transportation vehicle such that the location of the graphical element representing the point of interest changes on the heads up display based on a change of relative position between the point of interest and the transportation vehicle, and wherein a shape of the graphical element representing the point of interest also changes on the heads up display based on the change of the relative position between the point of interest and the transportation vehicle.
However Lee, in the same field of endeavor, teaches wherein the graphical element is positioned in the plane of the road surface relative to a current location of the transportation vehicle such that the location of the graphical element representing the point of interest changes on the heads up display based on a change of relative position between the point of interest and the transportation vehicle (Lee: Para. 0022, 0192, 0196, 0198; graphic object which represents at least one of a location of the danger element, a kind of the danger element, a distance between the transportation apparatus; as the risk of collision increases, the size of the information increases and the color of the information may be changed to a conspicuous color; information 30-1 and 30-2 may include an arrow indicating the location of the danger element 2000, a caution phrase, and a distance to the danger element), and wherein a shape of the graphical element representing the point of interest also changes on the heads up display based on the change of the relative position between the point of interest and the transportation vehicle.
Lee discloses information displayed in the direction of the danger and the element is placed on a transparent display. The graphic object represents the location, kind and distance to the danger (Lee: Para. 0022). When the system determines a danger element exists the display state of the graphic’s size, color are changed based on the distance to the danger and risk of collision (Lee: Para. 0192, 0196). As the risk of collision increases an arrow, caution phrase, or distance to object can be added to the graphic to portray the increased risk of collision (Lee: Para. 0198). The addition of added elements, such as arrows and words, changes the shape of the graphical display based on the risk of collision which is “the relative position between the point of interest and the transportation vehicle.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kasazumi to incorporate Lee in order to represent 
Regarding claim 22, Kasazumi and Lee don’t explicitly teach wherein the user is a driver of the transportation vehicle, wherein the display device is a heads up display device of the transportation vehicle 
However Kahn, in the same field of endeavor, teaches wherein the user is a driver of the transportation vehicle, wherein the display device is a heads up display device of the transportation vehicle (Kahn: Para. 0021, 0022; commercial vehicles, light and medium duty vehicles reads on transportation vehicle; HUD is mounted to or otherwise associated with an area of a vehicle windshield W in front of the driver).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kasazumi and Lee to incorporate Kahn in order to display abnormal vehicle conditions on a heads up display through changing size and color (Khan: Para. 0030).
In the following limitation, Kasazumi teaches wherein the ascertainment of the point of interest and the proximity of the point of interest to the user includes determining a location of the transportation vehicle relative to the point of interest (Kasazumi: Para. 0030, 0033; human body detector obtains information regarding a location of a human present reads on ascertaining a point of interest, locations of the pedestrians relative to the driver's eye reads on proximity of the point of interest to the user).
wherein the information provided to the driver is output as the advice on the heads up display and depicts the position of the location of the point of interest as a graphical element representing the point of interest.
However, Kasazumi is deemed to disclose an equivalent teaching. Kasazumi includes a virtual image which seems to be present on the outside of the windshield (in a plane of the road surface) (Kasazumi: Para. 0025). Figure 3 displays an overlap between a front scene and the image which the driver can view providing an example of an image situated virtually in a plane of the road surface (Kasazumi: Para. 0028). The BRI of “outputting advice” would be any information, such as the distance to a turn or an indicator of pedestrians (Kasazumi: Para. 0029-0031, Figure 3). The BRI of “the proximity to the point of the user by means of a display device of the vehicle” does not exclude the examiner’s interpretation of an icon display of a curved turn or an icon indicating the pedestrians overlapped in the proximity of the pedestrians (Kasazumi: Para. 0033, Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have situated the advice virtually in a plane of the road surface in order to have a virtual image displayed so as to seem to be present outside the car through the windshield (Kasazumi: Para. 0027).
In the following limitations, Kasazumi don’t explicitly teach wherein the graphical element is positioned in the plane of the road surface relative to a current location of the transportation vehicle such that the location of the graphical element representing the point of interest changes on the heads up display based on a change of relative position between the point of interest and the transportation vehicle, and wherein the shape of the graphical element representing the point of interest also changes on the heads up display based on the change of the relative position between the point of interest and the transportation vehicle
However Lee, in the same field of endeavor, teaches wherein the graphical element is positioned in the plane of the road surface relative to a current location of the transportation vehicle such that the location of the graphical element representing the point of interest changes on the heads up display based on a change of relative position between the point of interest and the transportation vehicle (Lee: Para. 0022, 0192, 0196, 0198; graphic object which represents at least one of a location of the danger element, a kind of the danger element, a distance between the transportation apparatus; as the risk of collision increases, the size of the information increases and the color of the information may be changed to a conspicuous color; information 30-1 and 30-2 may include an arrow indicating the location of the danger element 2000, a caution phrase, and a distance to the danger element), and wherein the shape of the graphical element representing the point of interest also changes on the heads up display based on the change of the relative position between the point of interest and the transportation vehicle.
Lee discloses information displayed in the direction of the danger and the element is placed on a transparent display. The graphic object represents the location, kind and distance to the danger (Lee: Para. 0022). When the system determines a danger element exists the display state of the graphic’s size, color are changed based on the distance to the danger and risk of collision (Lee: Para. 0192, 0196). As the risk of collision increases an arrow, caution phrase, or distance to object can be added to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kasazumi to incorporate Lee in order to represent an element of danger for the upcoming obstacle to be displayed in the graphic icon (Lee: Para. 0192).

In the alternative, claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi et al. (US pub 2018/0157037 A1) in view of Lee et al. (US pub 2014/0019005 A1). 
Regarding claim 7, Kasazumi doesn’t explicitly teach changing a length of the pointer measured from a center of the advice on the basis of a distance of the vehicle from the point of interest.
However Lee, in the same field of endeavor, teaches changing a length of the pointer measured from a center of the advice on the basis of a distance of the vehicle from the point of interest (Lee: Para. 0109, 0196, 0198, Fig. 15; as the risk of collision increases, the size of the information increases and the color of the information may be changed to a conspicuous color reads on changing a length of the pointer measured from a center of the advice on the basis of distance).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kasazumi to incorporate Lee in order to represent 
Regarding claim 8, Kasazumi doesn’t explicitly teach changing a color of the advice on the basis of a distance of the vehicle from the point of interest.
However Lee, in the same field of endeavor, teaches changing a color of the advice on the basis of a distance of the vehicle from the point of interest (Lee: Para. 0109, 0196, 0198, Fig. 15; as the risk of collision increases, the size of the information increases and the color of the information may be changed to a conspicuous color reads on changing a color of the advice on the basis of distance).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kasazumi to incorporate Lee in order to represent an element of danger for the upcoming obstacle to be displayed in the graphic icon (Lee: Para. 0192).
Regarding claim 9, Kasazumi teaches the method according to Claim 1, further comprising ascertaining a multiplicity of points of interest and outputting joint advice of multiple points of interest (Kasazumi: Para. 0029, Fig. 3; pictures P1 to P6 are specific examples of virtual images reads on ascertaining a multiplicity of points of interest).
Kasazumi doesn’t explicitly teach a predefined multiplicity of points of interest in predefined proximity to the vehicle has been reached.
However Lee, in the same field of endeavor, teaches a predefined multiplicity of points of interest in predefined proximity to the vehicle has been reached (Lee: Para. 0112; when there are a plurality of danger elements, a predetermined number of danger elements are displayed reads on a predefined multiplicity of points of interest).

In the following limitation, Kasazumi teaches if the points of interest are situated in sufficiently matching directions relative to the vehicle (Kasazumi: Para. 0047, Fig. 3; pictures P1 and P2 overlapping pedestrians reads on points of interest are sufficiently matching directions relative to the vehicle).

In the alternative, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi et al. (US pub 2018/0157037 A1) in view of Sakoda et al. (US pub 2015/0032330 A1). 
Regarding claim 15, Kasazumi doesn’t explicitly teach the pointer points in the direction of the point of interest as a teardrop-shaped outline of a symbol of the advice. 
However Sakoda, in the same field of endeavor, teaches the pointer points in the direction of the point of interest as a teardrop-shaped outline of a symbol of the advice (Sakoda: Para. 0122, Fig. 7).
	Figure 7 of the prior art displays a dialog box. The dialog box displayed reads on the teardrop-shaped dialog outline of the claimed invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kasazumi to incorporate Sakoda in order to display descriptive information about a point of interest (Sakoda: Para. 122).

Response to Arguments
Applicant’s arguments, filed 15 January 2021, with respect to the rejection of claims 1-12 and 15-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that independent claims sets forth "outputting advice, situated virtually in a plane of the road surface, of the proximity to the point of interest to the user by means of a display device of the vehicle" that is not taught by the prior art. 
In response to the argument above, the BRI of “outputting advice” would be any information, such as the distance to a turn or an indicator of pedestrians (Kasazumi: Para. 0029-0031, Figure 3).  The applicant’s specification does not clearly define proximity in relationship to the claimed language. Therefore, the examiner is defining proximity as a nearness in space, time, or relationship due to a dictionary search of the term. The BRI of the claimed language “of the proximity to the point of interest to the user” includes outputting advice that portrays information about the distance until the upcoming left turn, time until a destination is reached, or relationship of an icon to indicate a presence of the pedestrians (Kasazumi: Figure 3). Kasazumi includes a virtual image which seems to be present on the outside of the windshield (in a plane of the road surface) (Kasazumi: Para. 0025). Figure 3 displays an overlap between a front scene and the image which the driver can view providing an example of an image situated virtually in a plane of the road surface (Kasazumi: Para. 0028). Therefore, the BRI of “the proximity to the point of the user by means of a display device of the vehicle” does not exclude the examiner’s interpretation of an icon display of a curved turn or an 
Applicant next argues that “Kasazumi would need to be modified to use completely different degrees of freedom for the motion of the movable screen 130b to allocate the virtual image 11 to allow advice to be situated virtually in a plane of the road surface of display”.
In response to the argument above, the applicant claims “outputting advice, situated virtually in a plane of the road surface, of the proximity to the point of interest to the user by means of a display device of the vehicle.” The claim’s broadest reasonable interpretation is a vehicle device that displays an image or an icon situated virtually in a place of the road surface. The applicant’s drawings give an example of situated virtually in a plane of the road surface in the figure 2 below.


    PNG
    media_image1.png
    592
    778
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    951
    1236
    media_image2.png
    Greyscale


In comparison, Kasazumi includes a virtual image which seems to be present on the outside of the windshield (in a plane of the road surface) (Kasazumi: Para. 0025). Figure 3 displays an overlap between a front scene and the image which the driver can 
The applicant does not claim the details that would differentiate the applicant’s invention from Kasazumi’s informational display. The examiner compared the applicant’s figure 2 with Kasazumi’s figure 3 in light of the claim language and determined that Kasazumi’s images were situated virtually in a plane of the road surface by its similarity of appearance to the applicant’s figure 2. 
Next, applicant argues that “Kasazumi can never be adapted to display the virtual image 11 such that an advice situated virtually in a plane of the road surface can be output” in order create “degrees of freedom for the motion of the movable screen”.
In response to the argument above, the examiner has addressed outputting advice situated virtually in the plane of the road. The applicant argues different degrees of freedom in a movable screen that are not possible in Kasazumi. In the applicant’s claims there is no claiming of a screen movable or not. In the applicant’s figure 1 below left clarifies the invention’s hardware where box 8 illuminates screen 9 on or near the windshield.


    PNG
    media_image3.png
    600
    1185
    media_image3.png
    Greyscale
               
    PNG
    media_image4.png
    686
    871
    media_image4.png
    Greyscale

In Kasazumi’s figure 1, above right, shows box 10 illuminating D1 on the windshield 201. The hardware similarities between the applicant’s and prior art’s 
Next applicant argues that “reading Kasazumi as suggesting the currently claimed concept, therefore, draws from unallowed hindsight.”
In response to applicant's argument above that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Kasazumi’s heads up display with points of interest and Lee’s change of graphic, size, and color based on risk of collision reads on applicant’s driver assistance system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kahn US publication 2016/0379422 A1 teaches HUB vehicle display for larger trucks.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663